
	
		II
		112th CONGRESS
		2d Session
		S. 3550
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2012
			Mr. Blumenthal (for
			 himself and Mr. Harkin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to protect
		  students from deceptive practices and high-pressure sales by institutions of
		  higher education, to provide a waiting period for students to make enrollment
		  decisions, to guard against misrepresentation, to standardize and elevate
		  institutional disclosures, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Advancing College Choice and Ethics to
			 Protect Taxpayers Act of 2012.
		2.Strengthening
			 the Higher Education Act of 1965 ban on incentive compensationSection 487(a) of the Higher Education Act
			 of 1965 (20 U.S.C. 1094(a)) is amended by striking paragraph (20) and inserting
			 the following:
			
				(20)(A)The institution will not provide any
				commission, bonus, or other incentive payment based directly or indirectly on
				success in securing enrollments or financial aid to any persons or entities
				engaged in any student recruiting or admission activities or in making
				decisions regarding the award of student financial assistance, except that this
				subparagraph shall not apply to the recruitment of foreign students residing in
				foreign countries who are not eligible to receive Federal student
				assistance.
					(B)The Secretary shall not promulgate
				regulations related to subparagraph (A) other than such regulations promulgated
				in section 668.14(b)(22) of title 34, Code of Federal Regulations (as in effect
				on July 1,
				2011).
					.
		3.Prohibition of
			 Deceptive Practices and protection from high pressure salesSection 487(a) of the Higher Education Act
			 of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the
			 following:
			
				(30)The institution
				will not engage in deceptive practices, defined as a practice that—
					(A)is likely to
				mislead consumers acting reasonably under the circumstance; and
					(B)is material, that
				is, likely to affect consumers’ conduct or decisions with respect to the
				product at issue.
					(31)(A)If the institution has
				a Student Default Risk Index for a year (calculated by the Department and
				defined as the institution’s 3-year cohort default rate, as defined in section
				435(m), for the most recent year available, multiplied by the percentage of
				students borrowing at the institution for the most recent year available) of
				0.1 or greater, the institution will, for such year—
						(i)provide individuals accepted to
				enroll at the institution with a waiting period of not less than 2 weeks to
				consider and compare among postsecondary options, program costs at the
				institution, and employment prospects upon completion of a program of
				study;
						(ii)ensure that the receipt of
				financial aid, incentives, or other benefits is not made contingent on a
				student confirming enrollment before the end of the student’s waiting period;
				and
						(iii)notify students accepted to
				enroll at the institution of financial aid determinations not less than 1 week
				before the enrollment confirmation deadline, provided that all requested
				application forms are received on time.
						(B)If an institution described in
				subparagraph (A) fails to meet the requirements of this paragraph, the
				institution shall be subject to a civil penalty in accordance with subsection
				(c)(3)(B)(i)(I).
					.
				
		4.Guarding against
			 misrepresentationSection
			 487(c)(3) of the Higher Education Act of 1965 (20 U.S.C. 1094(c)(3)) is
			 amended—
			(1)in subparagraph
			 (A), by inserting the space availability in a program for which a
			 student is considering enrollment, its admission requirements, the
			 transferability of credits, whether the program meets the necessary standards
			 to qualify students to sit for licensing examinations or obtain certification
			 required as a precondition for employment, the passage rates of students in
			 obtaining certification requirements, the passage rates of students who sit for
			 licensing examinations, after its financial charges,;
			 and
			(2)by striking
			 subparagraph (B)(i) and inserting the following:
				
					(B)(i)(I)Upon determination,
				after reasonable notice and opportunity for a hearing, that an eligible
				institution has failed to meet the requirements described under paragraph (31)
				of subsection (a), if applicable to the eligible institution, or has engaged in
				substantial misrepresentation of the nature of its educational program, its
				financial charges, the space availability in a program for which a student is
				considering enrollment, its admission requirements, the transferability of
				credits, whether the program meets the necessary standards to qualify students
				to sit for licensing examinations or obtain certification required as a
				precondition for employment, the passage rates of students in obtaining
				certification requirements, the passage rates of students who sit for licensing
				examinations, or the employability of its graduates, the Secretary may impose a
				civil penalty upon an eligible institution of not less than—
								(aa)in the case of a first violation, the
				minimum amount of a civil penalty pursuant to clause (ii) or an amount equal to
				$1,000,000 multiplied by the institution’s Student Default Risk Index described
				in subsection (a)(31), whichever is larger;
								(bb)in the case of a second violation, the
				minimum amount of a civil penalty pursuant to clause (ii) or an amount equal to
				$2,000,000 multiplied by the institution’s Student Default Risk Index described
				in subsection (a)(31), whichever is larger; and
								(cc)in the case of a third or subsequent
				violation, the minimum amount of a civil penalty pursuant to clause (ii) or an
				amount equal to $3,000,000 multiplied by the institution’s Student Default Risk
				Index described in subsection (a)(31), whichever is larger.
								(II)For the purpose of subclause (I),
				any violation by a particular institution will accrue against all Office of
				Postsecondary Education Identifications (OPE ID) for such institution and
				within the period of participation for the institution, as defined in section
				668.13(b) of title 34, Code of Federal Regulations.
							(ii)Upon determination, after
				reasonable notice and opportunity for a hearing, that an eligible institution
				has violated or failed to carry out any other provision of this title, the
				Secretary may impose a civil penalty upon such institution of not more than
				$27,500 (subject to such adjustments for inflation as may be prescribed in
				regulation) for each such violation or failure to carry out a provision of this
				title.
						(iii)Any civil penalty under this
				subparagraph may be compromised by the Secretary. In determining the amount of
				such penalty, or the amount agreed upon in compromise, the appropriateness of
				the penalty to the size of the institution of higher education subject to the
				determination, and the gravity of the violation, failure, or misrepresentation
				shall be considered. The amount of such penalty or the amount agreed upon in
				compromise may be deducted from any sums owing by the United States to the
				institution
				charged.
						.
			5.Standardized
			 disclosure sheetSection 485
			 of the Higher Education Act of 1965 (20 U.S.C. 1092) is amended by adding at
			 the end the following:
			
				(n)Standardized
				disclosure sheet
					(1)Duties of the
				Secretary
						(A)In
				generalNot later than 6 months after the date of enactment of
				the Advancing College Choice and Ethics to
				Protect Taxpayers Act of 2012, the Secretary shall develop, in
				coordination with the Director of the Consumer Financial Protection Bureau, a
				disclosure sheet template to disclose information, including the information
				required under paragraph (3), in a format that is easily understandable by
				students, families, institutions, and institution-affiliated
				organizations.
						(B)Calculate
				averages, produce and make available disclosure sheets, and establish
				requirements for distributionNot later than 6 months after the
				date of enactment of the Advancing College Choice and Ethics to Protect
				Taxpayers Act of 2012, the Secretary shall—
							(i)calculate the
				State and national averages for the information described in paragraph
				(3);
							(ii)produce complete
				disclosure sheets for each eligible institution, including the information
				described in paragraph (3) based on the latest information available;
							(iii)make the
				completed disclosure sheets described in clause (ii) available online to
				institutions and the public; and
							(iv)establish
				requirements for institutional distribution of the disclosure sheets to each
				enrolled student and student accepted to enroll, as required under paragraph
				(2).
							(C)Provision of
				sheets and dataThe Secretary shall annually produce and make
				available to institutions and the public disclosure sheets with institutional
				data, and State, institutional category, and national averages.
						(D)Consultation
				and content and format of disclosure sheet
							(i)In
				generalIn carrying out this subsection, the Secretary shall
				consult with students, the families of such students, representatives of
				eligible institutions participating in any program under this title (including
				financial aid administrators, admission officers, and business officers),
				representatives of institution-affiliated organizations, secondary school
				guidance counselors, and consumer advocacy groups to—
								(I)develop the
				layout and design for the disclosure sheets described in this paragraph;
				and
								(II)consider the
				merits of requiring additional information in institutional disclosure sheets,
				as authorized under paragraph (3)(Q).
								(ii)Consumer
				testingThe Secretary shall carry out consumer testing of the
				disclosure sheets, targeted to low-income students, first-generation students,
				and students of color, and their families.
							(2)Duties of
				institutions
						(A)In
				generalEach eligible institution participating in any program
				under this title shall disclose to each student enrolled and accepted to enroll
				in the institution in a manner that allows for the student or the family of the
				student to take such information into account before enrolling, regardless of
				whether the information was requested or not, and through appropriate
				publications, mailings, or electronic media, the information described in
				paragraph (3).
						(B)Use of
				disclosure sheetsIn carrying out the requirement of subparagraph
				(A), an eligible institution shall use the disclosure sheet produced in
				accordance with paragraph (1)(B)(ii).
						(C)Timing of
				disclosureAn institution that is required under section
				487(a)(31) to provide a student accepted for enrollment with a waiting period
				of not less than 2 weeks to consider postsecondary options, shall disclose to
				the student the information described in paragraph (3) at or before the start
				of such waiting period.
						(3)Content of the
				disclosure sheetsEach disclosure sheet produced in accordance
				with paragraph (1)(B)(ii) shall include the following information based on the
				latest information available, for the most recent year available:
						(A)The category of
				the institution as public, nonprofit, or for-profit, and the level of the
				institution as less than 2-year, 2-year, or 4-year, as defined by the most
				common degree or credential awarded by the institution.
						(B)The information
				described in subsection (a)(1)(E), and the average cost of attendance for
				institutions at the same level as the institution in the State in which the
				institution is located and for institutions at the same level as the
				institution throughout the United States.
						(C)The average net
				price (as defined in section 132) of the institution, and the average net price
				(as defined in section 132) for institutions at the same level as the
				institution in the State in which the institution is located and for
				institutions at the same level as the institution throughout the United
				States.
						(D)The average net
				price (as defined in section 132) of the institution for students enrolled at
				the institution who receive assistance under this title, for each of the
				following family income categories:
							(i)$0 to
				$30,000.
							(ii)$30,001 to
				$48,000.
							(iii)$48,001 to
				$75,000.
							(iv)$75,001 to
				$110,000.
							(v)$110,001 or
				more.
							(E)The percentage of
				students receiving grant aid at the institution, and the average percentage of
				students receiving grant aid for institutions at the same level as the
				institution in the State in which the institution is located and for
				institutions at the same level as the institution throughout the United
				States.
						(F)The web address
				for the net price calculator of the institution.
						(G)The cohort
				default rate, as described in section 435(m), of the institution, and the
				average cohort default rate for institutions at the same level as the
				institution in the State in which the institution is located and for
				institutions at the same level as the institution throughout the United
				States.
						(H)The percentage of
				graduates who borrowed Federal student loans prior to graduating for the most
				recent year available, and the average percentage of graduates who borrowed
				Federal student loans prior to graduating for institutions at the same level as
				the institution in the State in which the institution is located and for
				institutions at the same level as the institution throughout the United
				States.
						(I)The average
				Federal student loan debt of Federal student loan borrowers after graduating
				from the institution in the most recent year available, and the average Federal
				student loan debt of Federal student loan borrowers after graduating from
				institutions at the same level as the institution in the State in which the
				institution is located and for institutions at the same level as the
				institution throughout the United States.
						(J)For an
				institution that determines that its mission includes providing substantial
				preparation for students to enroll in another eligible institution, the
				transfer-out rate for the most recent year available.
						(K)For an
				institution that does not determine that its mission includes providing
				substantial preparation for students to enroll in another eligible institution,
				the retention rate as described in subsection (a)(1)(U).
						(L)The information
				described in subsection (a)(1)(L), and the average completion or graduation
				rate for institutions at the same level as the institution in the State in
				which the institution is located and for institutions at the same level as the
				institution throughout the United States.
						(M)A statement
				acknowledging the prohibition on incentive compensation under section
				487(a)(20).
						(N)A statement
				informing the student of the institution’s obligation to provide a waiting
				period of not less than 2 weeks between acceptance and enrollment, if
				applicable, as described in section 487(a)(31)(A).
						(O)Federal resources
				available to students to enable the students to compare programs of study and
				costs, such as the College Navigator System, including the web address for
				College Navigator.
						(P)Additional
				relevant information as determined appropriate by the Secretary through the
				process described in paragraph
				(1)(D)(i)(II).
						.
		6.Elevating key
			 institutional disclosuresSection 485 of the Higher Education Act of
			 1965 (20 U.S.C. 1092), as amended by section 4, is further amended—
			(1)in subsection
			 (a)(1)—
				(A)by striking
			 The information required by this section and inserting
			 Except as otherwise provided under subsection (o), the information
			 required by this section;
				(B)in the matter
			 preceding subparagraph (A), by inserting and prospective
			 students after provide to all enrolled students;
			 and
				(C)by striking
			 subparagraph (J) and inserting the following:
					
						(J)the names of the
				associations, agencies, or governmental bodies that accredit, approve, license,
				or certify the institution and its programs, and the procedures under which any
				current or prospective student may obtain or review upon request a copy of the
				documents describing the institution’s accreditation, approval, licensing,
				certification, and the process for registering a complaint within any
				accrediting or licensure body, and the web address of, or a link to, the
				Department’s Accreditation in the United States online
				resource;
						;
				and
				(2)by adding at the
			 end the following:
				
					(o)Required
				Front-End information disclosureNotwithstanding subsection (a),
				each eligible institution participating in any program under this title shall
				directly disclose to each student accepted to enroll in a manner that allows
				for the students or the families to take such information into account before
				enrolling, regardless of whether the information was requested or not, the
				following information:
						(1)The information
				described in subsection (a)(1)(D).
						(2)A good-faith
				estimate of the cost of attendance for the duration of the program of
				instruction in which the student is considering enrolling, based on the latest
				information available.
						(3)A statement of
				the requirements and procedures for officially withdrawing from the
				institution, including policies and procedures for reimbursement, and a
				statement outlining the period during which students may withdraw from the
				institution without incurring expenses or loan debt, as described in section
				485(a)(1)(F).
						(4)A description of
				the procedures by which a student may submit complaints regarding educational
				institutions to applicable Federal and State agencies, including State
				approving agencies and accrediting agencies or associations and such contact
				information as may be necessary to submit such complaints.
						(5)The information
				described in subsection (a)(1)(G).
						(6)The information
				described in subsection (a)(1)(I).
						(7)The information
				described in subsection (a)(1)(J).
						(8)The information
				described in subsection (a)(1)(M).
						(9)The information
				described in subsection (a)(1)(R).
						(10)Accurate
				information about space availability in the program for which the student is
				considering enrollment for the current term, a calendar of registration and
				financial aid deadlines for the current term, and the frequency with which the
				program begins in a calendar year.
						(11)Any articulation
				agreements the institution may have with any other educational
				institutions.
						(12)The policies
				established by the institution regarding transfer of course credit, including
				the following:
							(A)Any established
				criteria the institution uses regarding the transfer of course credit earned at
				another institution.
							(B)Any changes by
				the institution in such policies and established criteria that first took
				effect in the 1-year period preceding the date of such determination.
							(13)To the degree
				practicable to determine, the median amount of private student loans, Federal
				student loans, and total student loans, held by students at the institution
				upon completion of a program of education at the institution.
						(14)A general
				overview of Federal student aid programs, the implications of incurring student
				loan debt (including from private sources), and the consequences of defaulting
				on a loan, including adverse credit reports, delinquent debt collection
				procedures under Federal law, and litigation.
						(15)The percentage
				of students who enroll in the first term of a program of education at the
				institution who, on the date that is 1 year after the date of enrolling, are
				not enrolled in any program of education at the institution and have not
				completed a degree or certificate at the
				institution.
						.
			
